Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mary Ann Brow on 6/6/2022.
The application has been amended as follows: 

34.  A method of preparing a set of amplified DNAs, the method comprising: a) extracting RNA from a sample from a human subject; b) from the extracted RNA,
i) reverse transcribing to form marker cDNAs from up to eight marker RNAs, wherein the up to eight marker RNAs comprises GAGE12D, FAM83A, LRGI, and MAGEA4 marker RNAs, wherein GAGE12D marker RNA is reverse transcribed using a first GAGE12D- specific primer hybridized to GAGE12D RNA within a sequence corresponding to SEQ ID NO:32, FAM83A marker RNA is reverse transcribed using a first FAM83A- specific primer hybridized to FAM83A RNA within a sequence corresponding to SEQ ID NO:31, LRG1 marker RNA is reverse transcribed using a first LRG/-specific primer hybridized to LRG1 RNA within a sequence corresponding to SEQ ID NO:33, and MAGEA4 marker RNA is reverse transcribed using a first MAGEA4 - specific primer hybridized to MAGEA4 RNA within a sequence corresponding to SEQ ID NO:34;
ii) amplifying marker DNAs from the marker cDNAs; and
iii)  reverse transcribing to form a reference cDNA from at least one reference RNA; and 
iv) amplifying reference DNA from the reference cDNA, wherein reverse transcribing and amplifying occurs in one or more reaction mixtures comprising: primer oligonucleotides for reverse transcribing each of the up to eight marker RNAs and for amplifying DNAs from the marker cDNAs, wherein the primer oligonucleotides comprise:  the first GAGE12D-specific primer and a second GAGE12D-specific primer complementary to SEQ ID NO:32 or its complement; the first FAM83A -specific primer and a second FAM83A-specific primer complementary to SEQ ID NO:31 or its complement; the first LRG1 -specific primer and a second LRG1-specific primer complementary to SEQ ID NO:33 or its complement; and  the first MAGEA4 -specific primer and a second MAGEA4 -specific primer complementary to SEQ ID NO:34 or its complement; primer oligonucleotides for reverse transcribing the reference RNA and for amplifying reference DNA from the reference cDNA; reverse transcriptase; and thermostable DNA polymerase.

37. The method of claim 36, wherein each of the one or more reaction mixtures further comprises: nucleic acid probe oligonucleotides complementary to the marker and reference DNAs amplified from the marker and reference cDNAs.

41.  The method of claim 40, wherein the amounts of marker and reference DNA amplified from marker and reference cDNAs are measured in a PCR-flap assay occurring in the one or more reaction mixtures, wherein each of the one or more reaction mixtures further comprises: FEN-1 endonuclease and one or more FRET cassettes.

46. The method of claim 34, wherein the up to eight marker RNAs further comprises one or more marker RNAs selected from XAGE-1 d, SETPB, AKAP4, and CYP241 marker RNAs.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims as amended are free of the cited prior art.  In particular the cited prior art does not teach or suggest a method of reverse transcribing the combination of GAGE12D, FAM83A, LRG1 and MAGEA4 wherein each the sequences uses a specific primer hybridized to a particular region of the genes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHERINE D SALMON/Primary Examiner, Art Unit 1634